Citation Nr: 0121778	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  96-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to July 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for a nervous condition as not well grounded. 

The case was previously before the Board in January 1999, at 
which time it was Remanded to afford the veteran a hearing 
before the Board.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1959, the 
RO denied the veteran entitlement to service connection for a 
nervous condition.

2.  That evidence associated with the claims file subsequent 
to the July 1959 decision is neither cumulative nor 
redundant, bears directly and substantially upon the specific 
matters under consideration, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1959 RO decision which denied entitlement to 
service connection for a nervous condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from July 1959, the RO 
denied entitlement to service connection for a nervous 
condition, as the evidence demonstrated a constitutional or 
developmental abnormality not aggravated by service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

In the context of the current claim, the RO issued a letter 
in April 1995, denying the veteran's claim of entitlement to 
service connection for a nervous condition because the claim 
was not well grounded.  It appears that the claim was denied 
by the RO without consideration of the criteria for whether 
new and material evidence had been submitted.  It is also 
noted that the RO failed to provide the veteran with the 
relevant regulations pertaining to new and material evidence.  
See 38 C.F.R. § 19.29(b).  However, the Board concludes that 
remanding the case to allow the RO to consider the claim in 
the context of the relevant regulations and to afford such 
regulations to the veteran would exalt form over substance 
and that the veteran has not been prejudiced by its approach, 
particularly in light of the Board's determination below that 
new and material evidence has been submitted.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  

Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the July 1959 rating 
determination consisted of the veteran's comprehensive 
service medical records, which included, inter alia, multiple 
references to the disorders leading to his discharge.  At one 
point during service, the veteran was diagnosed with 
schizophrenia.  However, the diagnosis was changed on 
separation to congenital encephalopathy, and the veteran was 
separated due to medical disqualification for conditions 
existing prior to service and not aggravated therein.

It bears emphasis that all evidence submitted since the claim 
was finally disallowed must be reviewed in determining 
whether new and material evidence has been submitted.  See 
Evans, 9 Vet. App. at 285.  

Since the prior decision was rendered in this case, the 
claims file has been supplemented with volumes of 
hospitalization and treatment records compiled over the 
course of several decades.  Such records, at present, 
comprise essentially two additional file folders beyond those 
records considered at the time of the prior final rating 
determination.  The records primarily relate to treatment for 
substance abuse as well as for mental disorders, variously 
characterized.  For example, a September 1976 special 
psychiatric examination noted a history of depressive 
neurosis and episodic excessive alcoholism.  Diagnosis was 
anxiety neurosis, chronic, moderately severe, and 
schizophrenia, in remission.  Numerous supplemental diagnoses 
of alcoholism, anxiety, depression, neurotic manifestations 
etc. are also represented in the treatment records. 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") concluded that 
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998). 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Nevertheless, when the claim was were previously decided, the 
claim failed because the evidence did not demonstrate a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  The evidence submitted 
since that determination tends to establish the presence of 
cognizable disabilities within the meaning of the applicable 
legislation.  Under the circumstances, the Board believes 
that these records are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In other words, the records constitute new and material 
evidence, and the veteran's claim has, therefore, been 
reopened.

The Board notes that over the years the medical records 
suggest conflicting diagnoses and some even fail to report a 
psychiatric disorder at all, implicitly disputing the 
presence of a cognizable disorder.  Others suggest a history 
of strokes and potential complications by cardiovascular 
conditions.  It bears emphasis, however, that the Court has 
also stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.



ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.


REMAND

The Veterans Claims Assistance of Act of 2000 essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

Close inspection of the claims file suggests that not all 
treatment records from the Dorn Veterans Hospital for the 
period from January 1959 to the present have been associated 
with the claims file.  A notation from that facility suggests 
that there may exist as many as three volumes of such 
records, only a portion of which were forwarded to the RO.  
VA medical records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Inasmuch as a determination on the merits of the 
veteran's appeal cannot be made without consideration of that 
evidence, the case is necessarily remanded to obtain such 
records. 

At his hearing before the undersigned in May 2001, the 
veteran also reported receiving treatment by his local 
physician, thereafter, at the Mental Health Hospital in 
Salisbury, North Carolina and then by the Kataba Mental 
Health Center and by a Dr. Y and Dr. H.  See Transcript of 
May 22, 2001 BVA Hearing @ p. 3.  He indicated that he 
received treatment at the Salisbury facility in the 1970's.  
Id. @ p. 8.  He also reported treatment at the Chester County 
Hospital in 1959-1960.   Id @ p. 10, 12.  He likewise 
reported treatment at the Department of Mental Health at 
Durham between 1955-1959.   Id @ p. 11.  Records of such 
treatment should be obtained and associated with the claims 
file.  The VA's statutory duty to assist includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Once claims have been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  In 
this case, the veteran's claim of entitlement to service 
connection for a psychiatric disorder has been reopened.  The 
Board is of the opinion that a current examination as set 
forth below would be helpful in reaching an equitable 
resolution for this claim.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide more detailed information 
as to the medical care providers from 
which he received treatment for any 
mental disorder for the period from his 
release from active duty through the 
present.  The veteran should be requested 
to provide information, to the extent 
possible, as to the identity of such 
health care providers who may possess 
medical records concerning any treatment 
for a mental disorder, the approximate 
dates of treatment afforded and the 
addresses of such providers.   

2.  Upon receipt of the requested 
information from the veteran together 
with any necessary releases, the RO 
should contact the identified providers 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  In the 
event the veteran is unable to provide 
the requested supplemental information, 
the RO should use the information already 
provided by the veteran in the May 2001 
hearing before the Board (and as set 
forth on pp. 7-8 above) as the point to 
initiate the search. 

3.  In addition to obtaining pertinent 
current VA treatment records not already 
associated with the claims file, the RO 
should obtain all inpatient and 
outpatient treatment records from the 
Dorn Veterans Hospital for the period 
from January 1959 to the present 
concerning treatment for any mental 
health disorder for association with the 
claims file.

4.  If the search for records has 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claims 
file.  Notification should be provided to 
the veteran that: identifies the records 
that cannot be obtained; briefly explains 
the efforts made to obtain them; and 
describes any further action to be taken 
by the VA.  

5.  After completing the above actions, 
the veteran should be afforded a mental 
disorders examination by a psychiatrist 
to determine the diagnosis of all 
acquired psychiatric disorders and 
congenital mental disorders which may be 
present.  All indicated physical 
examinations, studies, tests and 
evaluations deemed necessary should be 
performed, and should include 
psychological testing as necessary.  

The claims folder should be made 
available to the examiner for review 
before the examination is afforded.  The 
examiner is requested to review the 
claims folder, including the service 
medical records and include a notation 
that the review was conducted.  

The examiner is requested to consider, 
inter alia, the April 1, 1954 examination 
report; the April 30, 1954 examination 
report and the September 1976 VA special 
psychiatric examination as to what, if 
any, mental disorders were present on the 
veteran's separation. 

The examiner is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not (the 
probability is equal to or greater than 
50%) that any extant mental disorder 
began during or was caused by the 
veteran's service.  If a mental disorder 
preexisted service, the examiner should 
give his opinion as to whether underwent 
a permanent increase in severity beyond 
the natural progress of that disease.  

The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


